Citation Nr: 1526082	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-28 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to an initial compensable rating for hypertension.

4.  Entitlement to a rating in excess of 10 percent for coronary artery disease.

5.  Entitlement to an initial compensable rating for erectile dysfunction.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

8.  Entitlement to special monthly compensation at a level higher than that payable under 38 U.S.C.A. § 1114(k) for the loss of use of a creative organ.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU), due to service-connected peripheral neuropathy of the lower extremities, hypertension and diabetes.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2012 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran also raised a claim of entitlement to a TDIU due to his service-connected peripheral neuropathy, hypertension and diabetes mellitus.  See December 2013 claim.  While the Board recognizes that the RO denied this claim by way of the May 2015 rating decision, according to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  Since the TDIU allegation in this case is based on peripheral neuropathy, hypertension and diabetes disabilities on appeal, the Board also has jurisdiction over the TDIU claim.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hepatitis C, entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, and entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has not required the use of insulin or the regulation of activities at any time during the pendency of the claim.

2.  The Veteran's hypertension is manifested by a history of diastolic pressure below 100 and systolic pressure below 160.  

3.  The Veteran's coronary artery disease is not manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or by cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; or by congestive heart failure; or by left ventricular ejection fraction of 30 to 50 percent, or less.

4.  Penile deformity has not been present at any time during the pendency of the claim.

5.  Special monthly compensation for loss of use of a creative organ has been in effect at the rate specified at 38 U.S.C.A. 1114(k) since service connection was established for erectile dysfunction on September 10, 2010.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for an initial compensable rating for hypertension are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

3.  The criteria for a rating in excess of 10 percent for coronary artery disease are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

4.  The criteria for an initial compensable evaluation for erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2013).

5.  There is no legal basis for award of an increased amount of special monthly compensation for the loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice regarding his underlying service connection claims in September 2010 and October 2012 letters, prior to the rating decisions on appeal.  Although the Veteran was not provided complete notice with respect to the various ratings assigned during the pendency of this appeal until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims, most recently via the August 2013 statement of the case (diabetes mellitus, hypertension, and heart disease) and May 2014 statement of the case (erectile dysfunction and special monthly compensation).  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of any of these claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all available post-service medical evidence identified by the Veteran has been obtained.  The Board is aware that service treatment records (STRs) are not available for review.  In March 2011, the National Personnel Records Center (NPRC) notified the RO that the Veteran's records either do not exist or are not located at the NPRC.  The RO appropriately notified the Veteran in August 2011 and he has not provided any indication that he has a copy of his STRs.  In light of the absence of the STRs, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service treatment records are presumed destroyed).  The Board finds that this heightened duty has been met by way of review of all available post-service records, including the evidence submitted by the Veteran and his representative in support of his claims.  The Board also notes that a review of the Veteran's STRs will not lend support to determining the current severity of any disability on appeal; thus, the inability to review the STRs is harmless to a fair adjudication of the initial and increased rating claims decided herein.  

As to the diabetes, hypertension, heart conditions and erectile dysfunction claims, the Veteran has been afforded appropriate VA examinations, most recently in May 2013.  The Veteran has not asserted, and the evidence of record does not show, that these disabilities have increased significantly in severity since the most recent examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate these claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims. 

II.  Disability Rating Claims

In this case, the RO granted service connection for coronary artery disease by way of the August 2011 rating decision, and assigned a 10 percent rating.  This rating was confirmed and continued by way of the January 2012 rating decision under appeal.  In January 2012, the RO also granted service connection for diabetes mellitus and awarded a 20 percent initial evaluation, and granted service connection for hypertension and assigned a noncompensable initial evaluation.  In October 2012, the Veteran filed a notice of disagreement with the continuation of the 10 percent rating for coronary artery disease, and with the initial ratings assigned for diabetes and hypertension, at which time he also alleged that service connection is warranted for erectile dysfunction due to the medications he takes for diabetes and hypertension.  In a June 2013 rating decision, the RO awarded service connection for erectile dysfunction and assigned a noncompensable rating, and also awarded special monthly compensation for loss of use of a creative organ at the level payable under 38 U.S.C.A. § 1114(k).  The Veteran disagreed with the initial rating assigned for erectile dysfunction, and disagreed with the level at which his special monthly compensation is payable.  He perfected an appeal as to each of these claims.

A.  General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the under review.

Diabetes Mellitus

A 20 percent rating is warranted for diabetes mellitus that requires insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  For an increase to 40 percent, the evidence must show the required use of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities" as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Note (1), following the rating criteria, indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  

An August 2010 primary care note shows the Veteran's treatment for recently diagnosed diabetes included the use of Metformin; there is no indication of insulin usage.  He had no hypoglycemia.  Private records dated from July 2010 to October 2010, also show the prescription of Metformin with no other indication of symptoms or treatment and no limitation of activity related to the diabetes.  A June 2011 primary care note confirms that the Veteran has diabetes without retinopathy.   In July 2011, a VA physician recommended a program of exercise.  

The Veteran underwent a VA examination for diabetes in September 2011.  The examiner confirmed that the Veteran's diabetes is treated by a prescribed oral hypoglycemic agent, and that the Veteran does not require regulation of activities as part of the medical management of his diabetes.  The Veteran was noted to visit his diabetic care provider less than two times per month, and he did not have any episodes of either ketoacidosis or hypoglycemia requiring hospitalization in the prior year.  The Veteran had no progressive loss of weight or strength attributable to diabetes.  The examiner also confirmed that the Veteran did not have complications such as nephropathy or renal dysfunction, or retinopathy.  The examiner also noted that the Veteran's diabetes does not impact his ability to work.

In October 2011, the Veteran was evaluated in a general medical examination for the Agent Orange Program.  His diabetes was noted and the examiner noted fatigability as the only abnormal symptom of the endocrine system.  This examiner also found no abnormality in either of the Veteran's eyes.

Most recently, the Veteran was afforded a VA examination in May 2013.  The examiner noted the Veteran's diabetes to be managed by restricted diet and prescribed oral hypoglycemic agents.  The VA examiner checked the box on the disabilities benefits questionnaire (DBQ) to indicate that the Veteran requires a regulation of activities as part of the medical management of diabetes.  The explanation provided, however, does not meet the criteria for regulation of activities.  The examiner explained, "Veteran states he was told by his doctor to 'watch his [sugar] levels, [exercise], pay close attention to his feet."  As noted above, however, "regulation of activities" as used by Diagnostic Code 7913 has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities, not the situations where a veteran is encouraged to exercise.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996).  

The May 2013 examiner went on to confirm that the Veteran requires less than two visits per month to his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions.  The Veteran reported no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.  The examiner noted that the Veteran has not had progressive unintentional weight loss attributable to his diabetes, but that he has had progressive loss of strength.

The Board recognizes the Veteran's representative's January 2013 statement suggesting that the Veteran, in fact, does require regulation of his activities due to his diabetes.  In particular, the representative referenced several indications in the record including recommendations of daily exercise.  The representative likens the encouragement and medical recommendations to exercise to a medical regulation of activities.  This argument fails.  Again, "regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities" as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Thus, the various recommendations during the pendency of this claim that the Veteran should be exercising weighs against the Veteran's claim for an increased rating, rather than supports the notion that the Veteran's activities are regulated.

Further, the representative argues that clinical records documenting a VA clinician's explanation to the Veteran as to how to identify symptoms of hypoglycemia, and the indication in the VA examination report that the Veteran visits his diabetic care provider less than two times per month for hypoglycemia, are indications that the Veteran does, at times, experience hypoglycemia.  Initially, the Board observes that neither a clinician's explanation of how to identify hypoglycemia, nor an indication that the Veteran does not see his physician for the condition with any frequency, amount to an indication by the Veteran that he does experience hypoglycemic episodes.  In fact, the record is devoid of any indication of hypoglycemic episodes.  Further, even if the Board were to recognize the representative's argument as confirming some hypoglycemic episodes, there is certainly no indication that such episodes occur at such frequency to warrant a higher rating for diabetes mellitus.

Moreover, the Board indeed recognizes the May 2013 VA examiner's notation of progressive loss of strength.  This symptom, however, is not found in combination with any of the other criteria for a higher rating under Diagnostic Code 7913.  In particular, for a 100 percent rating there must exist the need for more than one daily injection of insulin, a restricted diet, regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  Thus, one indication of progressive loss of strength does not meet the criteria for this maximum rating under DC 7913.  

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of the 20 percent rating presently assigned for diabetes mellitus throughout this appeal period.  As explained in detail above, the need for a restricted diet and oral medications is shown throughout the period of the claim.  At no time, however, has there been a need for insulin.  Further, at no time during the period of this claim has there been need for regulation of activities.  Moreover, there is no indication of ketoacidosis or hypoglycemic episodes requiring treatment two or more times per month, or the need for hospitalization for any diabetic symptom.  For these reasons, there is no basis upon which to assign a rating in excess of 20 percent for diabetes.  Therefore, the Veteran's claim must be denied.

Hypertension

The Veteran's service-connected hypertension is rated as noncompensable under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  The highest rating, 60 percent, is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

July 2010 VA notes show that the Veteran initially established care with VA with a history of hypertension.  His blood pressure was noted to be 126/73 in this initial note, and there is an indication that the Veteran was instructed to use diet and exercise to control his hypertension.  Private records dated in July, September, and October 2010 show blood pressure readings of 128/70, 122/64, and 122/70, respectively.  

September 2010 records from a private cardiologist show the Veteran as having long-standing hypertension with blood pressure of 110/62 on the date of the examination.  

The Veteran underwent VA examination for hypertension in September 2011.  The examiner confirmed that continuous medication for hypertension is required.  The examiner indicated that the Veteran does not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings on the date of the examination were 120/69, 111/70 and 105/69.  The examiner also found that the Veteran's hypertension does not impact his ability to work.

In October 2011, the Veteran was evaluated in a general medical examination for the Agent Orange Program.  The examiner noted the existence of hypertension and the need for continuous medication to control hypertension.  Blood pressure readings on the date of this examination were 131/81, 134/83 and 130/81.

Most recently, the Veteran was afforded a VA examination in May 2013.  Continuous medication remained needed for maintenance of hypertension.  Blood pressure readings on the date of this examination were 142/85, 142/79, and 116/77.  This examiner also noted that hypertension does not impact the Veteran's ability to work.

The Board has reviewed the entire clinical record and during the pendency of this claim the Veteran's diastolic pressure remained below 100 and his systolic pressure remained below 160.  The Veteran argues that his blood pressure remains in this state due to medication and that without medication it would reach higher levels.  The rating criteria, however, do not mandate rating the hypertension based upon predominant blood pressure readings without medication.  

In view of this evidence showing that the Veteran has a history of diastolic pressure below 100, and systolic pressure below 160, the Board finds that a compensable rating is not warranted under Diagnostic Code 7101. 

Coronary Artery Disease

Arteriosclerotic heart disease (coronary artery disease) is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  A 10 percent rating is warranted for coronary artery disease (CAD) when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  A 30 percent rating is assigned for CAD if a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when there is more than one episode of congestive heart failure within the past year; where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

In this case, private records dated in 2009 and 2010 show that the Veteran was seen for atypical chest pain, after which he was diagnosed with CAD and underwent a stent procedure.  March 2010 private gated spect myocardial perfusion study showed normal stress and rest perfusion images and normal wall motion with an ejection fraction of 73%.  A March 2010 exercise Cardiolite test revealed that the Veteran exercised for 6 minutes and 50 seconds to a workload of 8.4 METs.  There was no indication of dyspnea, fatigue, angina, dizziness, or syncope.

The Veteran began receiving treatment from VA in 2010.  A July 2010 VA cardiology consultation note shows the Veteran as carrying a diagnosis of CAD, status post stent deployment.  He was noted as "relatively asymptomatic."  He was referred for a stress echocardiogram and it was noted that if that test yielded normal results, his medication would be discontinued.  An October 2010 EKG revealed left ventricular ejection fraction (LVEF) of 65 to 77 percent.

The Veteran underwent a VA examination for his heart disease in September 2011.  The examiner confirmed that the Veteran had no episodes of congestive heart failure.  Physical examination revealed normal rhythm and heart sounds.  Chest X-rays were normal.  The examiner conducted interview-based METs testing, which revealed dyspnea and fatigue at the level of greater than 7 to 10, which is noted to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging six miles per hour.  The examiner stated that the Veteran's CAD does not impact his ability to work.

In October 2011, the Veteran was evaluated in a general medical examination for the Agent Orange Program.  As to cardiac history, this examiner noted fatigue and dyspnea on severe exertion.  In the area of the report summarizing relevant testing, the examiner noted that LV dysfunction testing was done and the ejection fraction was greater than 50 percent.  Later in the report, the specific findings show, "normal left ventricular systolic function with ejection fraction of 65% with exercise ejection fraction improved to 73%."

Most recently, the Veteran was afforded a VA examination in May 2013.  Continuous medication was noted as necessary to control the Veteran's CAD.  Physical examination again revealed regular rhythm and normal heart sounds.  The examiner referenced September 2010 and April 2012 echocardiograms, noting the findings of LVEF of 65 to 77 percent.  (The Board observes that later in the report, the examiner documented the findings as that of an October 2010 EKG and an April 2012 echocardiogram.)  This examiner also conducted interview based METs testing and found fatigue at a METs level of greater than 5 to 7 METs, which this examiner noted as consistent with activities such as walking one flight of stairs, golfing (without cart), moving lawn (push mower), and heavy yard work (digging).  This examiner found that the CAD does limit the Veteran's ability to work, in that it limits his physical ability to moderate or less.

Given the foregoing, a disability rating in excess of the 10 percent presently assigned is not warranted for the Veteran's CAD at any time during the period of this claim.  There is no evidence of a workload of greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-rays; evidence of congestive heart failure; or evidence of LVEF of 30 to 50 percent, or less.  The preponderance of the evidence shows that the Veteran had an exercise tolerance greater than 7 METs and less than 10 METs, and LVEF of greater than 50 percent.  Accordingly, the criteria for the next-higher 30 percent rating are not met at any time during the pendency of this claim. 

Erectile Dysfunction

Deformity of the penis with erectile dysfunction warrants a 20 percent evaluation. 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014).

In October 2011, the Veteran was evaluated in a general medical examination for the Agent Orange Program.  His erectile dysfunction was noted, but no symptoms were discussed.  The examiner noted that his penis exam findings were normal.

The Veteran underwent a VA male reproductive system examination in May 2013.  The Veteran's erectile dysfunction was clearly noted, and the examiner found the physical examination of the penis, testes, and epididymis to be normal.  The examiner noted that there are no other pertinent physical findings, complications, conditions, signs or symptoms of this disability.

The Veteran's erectile dysfunction is manifested by sexual dysfunction, but not by deformity.  The Veteran has been granted service connection for erectile dysfunction, and he is in receipt of special monthly compensation for loss of use of a creative organ.  Under the schedular criteria, erectile dysfunction alone is not considered to be productive of industrial impairment to a compensable degree.  There is no evidence of penile deformity in the record.  In fact, the Veteran has not alleged that he has penile deformity. Consequently, the Board must conclude that the disability is properly evaluated as noncompensably disabling under the schedular criteria

Additional Considerations - All Claims

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran and his representative, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating for any of the disabilities considered in this decision under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question have any of the disabilities warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration of any of the claims on appeal.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) (2014) is not in order for any of the claims adjudicated in this decision. 

III.  Special Monthly Compensation

Special monthly compensation for loss of use of a creative organ has been in effect at the rate specified at 38 U.S.C.A. 1114(k) since service connection was established for erectile dysfunction on September 10, 2010.  The Veteran contends that an increased amount of special monthly compensation is warranted. 

As stated above, the evidence of record, lay and medical, shows that the Veteran has current erectile dysfunction.  38 C.F.R. § 4.115(b) provides that when evaluating any claim involving loss of use of one or more creative organs, entitlement to special monthly compensation should be considered.  Special monthly compensation under 38 U.S.C.A. § 1114(k) is payable for anatomical loss or loss of use of a creative organ.  38 C.F.R. § 3.350(a).  The amount of special monthly compensation for loss of use of a creative organ is a non-variable amount and is set by statute and the rate of compensation for the loss of use of a creative organ is described under the provisions of 38 U.S.C.A. § 1114(k), subject to a maximum capped amount. 

As the rate for special monthly compensation for loss of use of a creative organ is set by statute and is not variable, the facts surrounding the Veteran's loss of use of a creative organ are not determinative of the amount of special monthly compensation for loss of use of the creative organ at issue.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Veteran has no legal entitlement to any additional special monthly compensation under 38 C.F.R. § 3.350 or under 38 U.S.C.A. § 1114(k), beyond what he has already received, it is the law in this case, and not the evidence, that is dispositive of the appeal.  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.


							(CONTINUED ON NEXT PAGE)






ORDER

An initial rating in excess of 20 percent for diabetes mellitus is denied.

An initial compensable rating for hypertension is denied.

A rating in excess of 10 percent for coronary artery disease is denied.

A compensable rating for erectile dysfunction is denied.

An increase in the amount of special monthly compensation for loss of use of a creative organ is denied.


REMAND

The Veteran's claims for service connection for hepatitis C, for initial ratings in excess of 10 percent for right and left lower extremity peripheral neuropathy, and for entitlement to a TDIU require additional action prior to adjudication.

Hepatitis C

The Veteran's STRs are not within the record before the Board.  In March 2011, the NPRC notified the RO that the Veteran's records either do not exist or are not located at the NPRC.  In January 2013, the Veteran's representative submitted a statement suggesting that these STRs may be in the possession of the RO in Houston, Texas.  The representative referred to a May 2010 letter from the Houston RO, which purportedly referenced a previous denial of service connection for diabetes mellitus due to a lack of evidence within the STRs.  The representative suggests that the Houston RO must have had possession of the Veteran's STRs, such that the duty to assist the Veteran includes contacting the Houston RO to attempt to locate the missing STRs.  

The record before the Board contains no such May 2010 letter within this Veteran's claims file, as well as no evidence of a previous denial of service connection for diabetes mellitus.  However, if such correspondence exists, it should be associated with the record before the Board, and appropriate action must be taken to attempt to recover the Veteran's missing STRs.  If the Veteran's STRs are located and associated with the record, the originating agency should then determine if any further development of the hepatitis C claim is warranted, to include consideration of whether the Veteran should be afforded a VA examination related to his hepatitis C claim.  For these reasons, this claim must be remanded.

Right and Left Lower Extremity Peripheral Neuropathy

The Veteran was awarded service connection for peripheral neuropathy of his right and lower extremities, associated with his service-connected diabetes mellitus, by way of the June 2013 rating decision on appeal.  Following his notice of disagreement with the initial rating assigned, the RO issued a May 2014 statement of the case.  The Veteran perfected the appeal by way of his July 2014 VA Form 9.  In March 2015, the Veteran underwent VA diabetic sensory-motor peripheral neuropathy examination, the report of which discusses the current severity of the right and left lower extremity peripheral neuropathy.  Further, outpatient treatment records dated from March 2011 through June 2013 were also added to the claims file by the RO subsequent to the May 2014 statement of the case.  The VA examination report and the outpatient treatment records were not considered in the May 2014 statement of the case.  Neither the Veteran nor his representative has waived the Veteran's right to have the newly submitted evidence considered by the originating agency.  Therefore, these issues much be remanded for such consideration.  See 38 C.F.R. § 20.1304. 

TDIU

In addition to the claims discussed above, the Veteran also has a claim pending for entitlement to a TDIU based on his diabetes, hypertension and peripheral neuropathy of the lower extremities.  The TDIU claim is, therefore, inextricably intertwined with the pending appeals related to the peripheral neuropathy of the lower extremities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claim of entitlement to a TDIU is remanded along with the remaining claims.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Associate the May 2010 letter from the Houston RO related to a prior claim for service connection for diabetes, referenced by the Veteran's representative in January 2013, with the record before the Board.  If the RO is unaware of or cannot find any such letter, the RO must contact the Veteran's representative for more information related to the letter referenced in the January 2013 statement.  

If a May 2010 letter from the Houston RO is associated with the record, and if that letter references the Veteran's STRs, the RO must make efforts to obtain the Veteran's missing STRs from the Houston RO or from any other identified source.  

If the Veteran's STRs are located, they must be associated with the record before the Board, and the RO should consider whether additional development, to include a VA examination, is warranted with regard to this claim.

2.  Obtain relevant and ongoing VA and private treatment records related to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate all of the Veteran's remaining claims, to include consideration of all evidence received since the May 2014 statement of the case, and including a readjudication of the TDIU claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


